Citation Nr: 0704152	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-29 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
traumatic arthritis of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.F., his sister


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to March 
1992.  Thereafter, he also had periods of active duty for 
training in the Idaho Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 10 
percent initial rating, for traumatic arthritis of the 
cervical spine, effective from November 13, 2002.  The 
veteran subsequently initiated and perfected an appeal of 
this initial rating determination.  

In the course of this appeal in December 2004, the veteran 
has been awarded an increased initial rating, to 20 percent, 
for his cervical spine disability.  This award was made 
effective from November 13, 2002.  However, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this 
matter remains in appellate status.  

In November 2006, the veteran's representative submitted 
additional evidence which appears to be a request to reopen 
the claim for service connection for headaches.  This matter 
is referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's traumatic arthritis of the cervical spine 
results in severe limitation of motion.  




CONCLUSION OF LAW

The criteria for an initial rating of 30 percent and no 
higher for the veteran's traumatic arthritis of the cervical 
spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5235-43 (2006); Diagnostic Codes 5287, 
5290 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to the 
initial adjudication of the veteran's claim, a letter dated 
in November 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The November 2002 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  The claimant was also afforded VA examinations 
in May 2003 and August 2004.  38 C.F.R. § 3.159(c)(4) (2006).  
The records obtained satisfy 38 C.F.R. § 3.326.  As there is 
no indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The Board does note that the veteran submitted additional 
evidence received subsequent to the most recent Supplemental 
Statement of the Case.  However, since the veteran submitted 
a waiver of initial RO consideration, the Board can review 
the newly submitted evidence without initial review by the 
RO.  38 C.F.R. § 19.31 (2006).

Finally, the veteran has been provided notice of all 
applicable rating criteria for his service-connected 
degenerative disc disease of the cervical spine, and within 
the May 2006 supplemental statement of the case, he was 
provided notice of the criteria for assignment of effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran seeks an increased initial rating for his 
traumatic arthritis of the cervical spine.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, when the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2006).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

During the course of this appeal, the diagnostic criteria for 
the evaluation of spinal disabilities were modified.  See 68 
Fed. Reg. 51454-58 (August 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-43).  When a law or regulation 
changes while an appeal is pending, the version most 
favorable to the claimant applies, absent legislative intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Revised statutory or regulatory provisions, however, 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

Within a December 2004 Supplemental Statement of the Case, 
the veteran was afforded notice of the revised criteria.  
Additionally, his pending appeal was reconsidered in light of 
the revised criteria thereafter.  Therefore, no prejudice to 
the veteran exists in the Board's adjudication of this issue 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(2002).  

The veteran has a 20 percent disability rating for his 
service-connected traumatic arthritis of the cervical spine.  
Effective from September 26, 2003, traumatic arthritis and 
other disabilities of the spine are currently rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, which provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10


Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006).  

Prior to September 26, 2003, traumatic arthritis of the 
cervical spine was rated by analogy under Diagnostic Code 
5003, the general code for degenerative arthritis, which 
granted a minimum rating of 10 percent for any major joint 
exhibiting such disability, confirmed by X-ray.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).  Ratings in excess of 
10 percent were to be awarded under the limitation of motion 
codes for the particular joint so affected.  Diagnostic Code 
5290, the code in effect for limitation of motion of the 
cervical spine prior to the regulatory change, afforded 
veterans a 10 rating for slight limitation of motion, a 20 
percent rating for moderate limitation of motion, and a 30 
percent rating for severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2002).  Diagnostic Code 5287 
also provided a 40 percent rating for unfavorable ankylosis 
of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5287 (2002).  

Spinal disabilities may also be rated, if appropriate, under 
the diagnostic criteria for intervertebral disc syndrome.  
These criteria were modified in September 23, 2002, prior to 
the effective date of the grant of service connection in the 
present case.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002).  
Under the revised regulations, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either based 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Using the revised 
criteria, intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warranted a 60 percent evaluation.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than six weeks during the past 12 months, a 40 
percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months, a 20 percent 
evaluation is warranted.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note 1 (2006).  

Upon receipt of the veteran's claim, he was afforded a VA 
examination in May 2003.  He stated he initially injured his 
neck and back in 1991, and injured it again in 1996 during 
training for the National Guard.  Subsequent to service, he 
had not received private medical care since 1999, as he 
lacked medical insurance and could not pay for private care.  
Currently, he was experiencing pain, stiffness, and 
limitation of motion of the cervical spine.  Occasionally, 
his pain radiated into his upper extremities, and he also 
experienced infrequent numbness of the hands.  He used Motrin 
for his pain.  His pain limited his ability to perform 
household tasks and other activities of daily living.  On 
objective examination, the veteran was in no acute distress.  
Range of motion testing of the cervical spine reflected 
flexion to 40 degrees, extension to 45 degrees, lateral 
flexion to the right to 40 degrees and 35 degrees to the 
left, and lateral rotation to the right to 60 degrees and to 
the left of 75 degrees.  The final impression was of 
traumatic arthritis of the cervical spine.  

The veteran next underwent VA orthopedic examination in 
August 2004.  He continued to report pain and stiffness of 
the neck.  On physical examination he held his head slightly 
flexed.  He had tenderness of the musculature over the 
cervical spine.  Deep tendon reflexes were present and equal 
bilaterally.  Range of motion testing indicated flexion to 20 
degrees, extension to 15 degrees, lateral flexion to 15 
degrees on the right and 20 degrees on the left, and lateral 
rotation to 25 degrees bilaterally.  Pain was reported with 
all movement.  An October 2003 CT scan of the veteran's 
cervical spine revealed no significant neural impingement.  
The final impression was of traumatic arthritis of the 
cervical spine, with severe pain and severe limitation of 
motion.  

The veteran has also received VA outpatient treatment for his 
cervical spine disability.  He has consistently reported pain 
and stiffness of his neck, and limitation of motion has been 
noted on objective examination on several occasions.  A 
September 2004 MRI of the veteran's spine revealed a slight 
loss of normal disc height at several levels, along with 
generalized bulging of the discs at C6-7.  

The veteran has also submitted his private medical treatment 
records.  An EMG study was afforded him in April 2004, at 
which time abnormal paraspinal muscle function was noted.  In 
July 2006, he was seen by V.S., M.D., a private physician who 
performed an orthopedic examination.  Dr. S. found mild 
tightness over the trapezius area bilaterally.  On range of 
motion testing, the veteran had only 5 degrees of motion in 
all planes.  The final impression was of significant cervical 
disk disease resulting in limitation of motion and muscle 
tension.  

Finally, at his November 2004 personal hearing, the veteran 
and his sister testified that his cervical spine disability 
results in significant functional impairment.  He stated his 
neck pain impaired him in his prior occupation as a steel 
worker, as well as his performance of typical household 
tasks.  

After considering all evidence of record, the Board finds an 
increased initial rating, to 30 percent, for the veteran's 
traumatic arthritis of the cervical spine is warranted.  
According to the former diagnostic criteria, a 30 percent 
rating is warranted for severe limitation of motion of the 
cervical spine.  According to the July 2006 private 
examination report, the veteran only had 5 degrees of forward 
flexion at that time.  While he had forward flexion to 20 
degrees on VA examination in August 2004, the examiner noted 
the veteran's movement was accompanied by pain across all 
ranges of motion.  Additionally, his limitation of motion was 
described as severe by the examiner.  Overall, in light of 
38 C.F.R. §§ 4.3 and 4.7, a 30 percent initial rating is 
warranted for the veteran's cervical spine disability, based 
on a finding of severe limitation of motion of the cervical 
spine.  The Board does acknowledge that the limitation of 
motion demonstrated on VA examination in May 2003 does not 
appear to be severe in degree; however, the Board finds this 
examination to be inadequate for rating purposes as it does 
not address the factors outlined in DeLuca, supra.  The Board 
is thus unable to determine whether the additional factors 
for consideration when rating an orthopedic disability such 
as weakness, fatigability, incoordination, or pain on 
movement would result in greater limitation of motion.  Thus, 
since the Board does find that the veteran has displayed a 
level of disability equivalent to severe limitation of motion 
of the cervical spine at all times subsequent to that VA 
examination, the Board will resolve doubt in the veteran's 
favor, and conclude that a 30 percent rating is warranted 
since the effective date of the grant of service connection.  

However, the Board also concludes an initial rating in excess 
of 30 percent is not warranted for the veteran's traumatic 
arthritis of the cervical spine under either current or 
former diagnostic criteria for the cervical spine.  Under 
current Diagnostic Code 5242, the next higher rating of 40 
percent may only be awarded for unfavorable ankylosis of the 
cervical spine, which has not been demonstrated in the 
present case.  While the veteran has had some limitation of 
motion, at all times of record during the pendency of this 
appeal he has had at least some range of motion of the 
cervical spine, indicating a finding of unfavorable ankylosis 
is not warranted.  Additionally, no medical expert has 
suggested the veteran has the functional equivalent thereof.  

Likewise, consideration of his claim under the former rating 
criteria would not warrant a higher rating, as the veteran 
has already been awarded the maximum schedular rating under 
the prior Diagnostic Code 5290, for limitation of motion of 
the cervical spine.  Also, as already noted above, a 40 
percent rating under Diagnostic Code 5287 for unfavorable 
ankylosis is not warranted where the veteran has at least 
some range of motion of the cervical spine, and has not been 
diagnosed by either private or VA medical examiners with 
ankylosis.  Overall, the preponderance of the evidence is 
against a disability rating in excess of 30 percent for the 
veteran traumatic arthritis of the cervical spine.  In 
determining whether an evaluation in excess of 30 percent is 
in order, the Board has also considered, along with the 
schedular criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); DeLuca, supra.  
However, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a higher rating under 38 C.F.R. §§ 
4.40, 4.45, and 4.59 is not warranted.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Additionally, as the veteran 
has not displayed disability warranted a rating in excess of 
30 percent at any time during the pendency of this appeal, a 
staged rating is not warranted in the present case.  See 
Fenderson, supra.  

Evaluation of the veteran's traumatic arthritis of the 
cervical spine under the criteria for intervertebral disc 
syndrome also would not warrant an increased rating for this 
disability.  The veteran does not experience incapacitating 
episodes having a total duration of at least 4 weeks but less 
than six weeks during the past 12 months, as would warrant 
the next higher evaluation of 40 percent.  Although the 
veteran has consistently reported chronic pain and stiffness 
of his neck, for which he takes medication, his episodes of 
pain and limitation of motion have not required bed rest 
prescribed by a physician and treatment by a physician.  

Also, under the revised version of Diagnostic Code 5293, as 
in effect from September 23, 2002 to September 26, 2003, the 
Board must alternately consider whether separate evaluations 
for chronic orthopedic and neurologic manifestations of the 
service-connected neck disability, when combined under 38 
C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.  As noted 
above, the Board has found that a 30 percent rating for 
orthopedic manifestations of the veteran's residuals of a 
neck injury is for application under the provisions of 
Diagnostic Code 5290.  With respect to the neurological 
aspect of the veteran's cervical spine disability, while the 
veteran has complained of occasional numbness and tingling of 
the arms, the evidence does not show any significant neural 
compression or impingement, and there is no diagnosis of 
record of cervical neuropathy.  A September 2004 MRI of the 
cervical spine revealed slight loss of normal disc height and 
mild bulging at C4 and C5 but unremarkable neuroforamina, and 
generalized bulging of C6-C7 and what might be considered a 
very tiny annular tear with subtle increased signal in the 
posterior disc.  Vertebral bodies showed normal signal on all 
imaging sequences.  Notably, on private examination in May 
2005, trapezius strength was 5/5 and sensation of the upper 
extremities was normal.  Antecubital deep tendon reflexes 
were 2+ and brisk with no biceps or triceps weakness.  
Neurologic examination was noted to be nonfocal and grossly 
intact; cranial nerves 2-12 were grossly intact; strength was 
5/5 and symmetric throughout; muscle tone was normal; and 
sensation was intact throughout to light touch.  Thus, a 
separate rating for neurological manifestations is not in 
order, and this method of evaluating the veteran's cervical 
spine disability would not result in a higher rating.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8510-8519 (2006).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's traumatic arthritis has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as while the veteran is unemployed, his unemployment 
has been attributed to multiple medical issues unrelated to 
his cervical spine disability.  Therefore, the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.

In conclusion, a 30 percent initial rating and no higher is 
warranted for the veteran's traumatic arthritis of the 
cervical spine.  As a preponderance of the evidence is 
against the award of an increased rating in excess of 30 
percent, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a 30 percent initial rating for traumatic 
arthritis of the cervical spine is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


